White, Presiding Judge.
Appellant was convicted of an assault to murder one Ward Majors. It is insisted that the court should have charged the jury the law of manslaughter, in order that they might have considered the case with reference to a finding for aggravated assault. Such charge is only required in cases where, if death had resulted from the assault, the offense would have been manslaughter instead of murder. To reduce a homicide from murder to manslaughter, an adequate cause must have superinduced it. We find nothing tend*454ing to show an adequate cause in the evidence before us, and the court did not err in declining to charge upon manslaughter.
Opinion delivered February 27, 1884.
Nor can we perceive that the objections interposed to the evidence set out in the two bills of exception are maintainable. As shown by the first bill, defendant came into the field that morning cursing and swearing, threatening white men, and his language was so threatening that the witness, who was a white man at his legitimate work in the field, “ went to the other side of the field to avoid hearing what he said.” The statement of facts shows that, whilst this occurrence was in the morning and some time before the assault, yet that in connection with this conduct the defendant was cursing Ward Majors, and palling him to come over in the field. Previous menaces are always legitimate evidence in determining the question of malice.
As to the second bill of exceptions, the evidence was legitimate, to show the relations between the witness Wallace and defendant, and the witness’s actions and conduct in connection with defendant, in order that the jury might properly estimate the degree of credibility to be attached to his testimony.
We have been unable to find any error in this judgment of conviction, and it is therefore affirmed.

Affirmed.